Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to communications: Application filed on 11/29/2021. Claims 21, 30 and 39 are independent claims. 
Claims 21-39 are allowed. 
Allowable Subject Matter
Claims 21-39 are allowed.
The following is an examiner's statement of reasons for allowance: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant's invention. 
The cited references include Cao, Pham and Fuxman.  
Cao discloses the system includes a set of visual and textual classifiers for recognizing semantic concepts in a set of images and assigning semantic scores for the images to predict a gender of a user, and performing gender prediction from visual content and textual content in the images to respectively generate visual-based gender predictions and textual-based gender predictions. The system includes a set of visual classifiers, each for recognizing visual content from a set of images associated with a user, assigning respective visual-based prediction confidence scores for each of the images based the recognized visualbased content, and at least one for generating a visual-based gender prediction of the user based on the respective visualbased prediction confidence scores for each of the images. The system provides retrieve/access to the cloud computing and provides fulfillment to increase movement/enhanced. Training a nonlinear support vector machines (SVMs) on top of the any 
Pham discloses a computer-implemented method to provide message suggestions in a messaging application includes detecting a first message sent by a first user device to a second user device over a communication network, programmatically analyzing the first message to determine a semantic concept associated with the first message, identifying one or more message stickers based at least in part on the semantic concept, and transmitting instructions to cause the one or more message stickers to be displayed in a user interface displayed on the second user device. Users can use their user devices to send various forms of media to each other to be displayed or otherwise output on the devices, including text, emoji, images, videos, and animations {a channel is a model for inter-process communication via message/text/images passing). The comparing includes checking for correspondence between the one or more descriptors and the one or more suggested responses, where the correspondence includes letter matches between words of the one or more descriptors and the one or more suggested responses, and/or semantic similarities between the one or more descriptors and the one or more suggested responses; and determining that the one or more message stickers have the correspondence between the one or more descriptors and the one or more suggested responses. Keywords are used to group, classify, or otherwise organize message. User devices can receive sticker data directly from sticker data module 214, as indicated by the connection between second user device 208 and the sticker data module. 
 Fuxman discloses users commonly use their devices to send electronic messages (electronic messages sent between user devices, which is multiple massages) to other users as text messages, chat messages, email, etc. Users may send images in messages to other users to provide receiving users with visual content. The image is checked for particular types or classifications of content for which message suggestions are not to be provided. For example, the image and/or its metadata can be sent to content server 154, which can determine whether the image content is included in particular predefined classifications for which message suggestions are not to be provided, which is comparing the two classification. a computer-implemented method includes detecting an image posted within a first message by a first user, and programmatically analyzing the image to determine a feature vector representative of the image. Machine-learning models may be trained, e.g., based on sample data, for which permissions to utilize user data for training have been obtained expressly from users. For example, sample data may include received messages and responses that were sent to the received messages. Based on the sample data, the machine-learning model can predict responses to received messages, which may then be provided as suggested responses {distance between points). The ranking can be adjusted to increase diversity of suggested responses, e.g., by lowering the rank of at least one of the similar responses. The training data used to train the conditioned language model can include a number of image-response pairs that include an image and a response to that image in a messaging conversational context. In some implementations, responses to given images can be synthetically created for the training data {e.g., by humans) and/or the responses can be obtained from samples of actual responses from users to receiving particular images in messages in test or actual message conversation contexts, if consent from the users has been obtained. Users commonly use their devices to send electronic messages to other users as text messages, chat messages, email, etc. Users may send images in messages to other users to provide receiving users with visual content, (see Fuxman: Para. 0020-0040, 0045-0060, 0064-0074, 0084-0089 0104-0113 and 0118-0119). 
The prior art does not disclose or fairly suggest: “ the classification of the first message with the classification model of the second message to determine a distance between the classification of the first message and the classification model of the second message; inferring the first message is related to the second message based on the determined distance using a precision score, a recall score and an F1 score, wherein the precision score is a number of true positives of messages correctly labeled as belonging to the classification of the first message divided by a total number of messages labeled as belonging to the classification of the first message, wherein the recall score is the number of true positives divided by a total number of messages which actually belong to the classification of the first message, wherein the F1 score is a weighted harmonic mean of the precision score and the recall score; increasing an association of the first message and the second message based on the inference that the first message and the second message are related; decreasing an association of the first message and the second message based on the inference that the first message and the second message are not related.” For this reason claim 21 is allowed. Claim(s) 22-29 depend on an allowed independent claim 21. 
The prior art does not disclose or fairly suggest: “the classification of the first message with the classification model of the second message to determine a distance between the classification of the first message and the first classification model of the second message; inferring the first message is related to the second message based on the determined distance using a precision score, a recall score and an FI score, wherein the precision score is a number of true positives of messages correctly labeled as belonging to the classification of the first message divided by a total number of messages labeled as belonging to the classification of the first message, wherein the recall score is the number of true positives divided by a total number of messages which actually belong to the classification of the first message, wherein the F1 score is a weighted harmonic mean of the precision score and the recall score; increasing an association of the first message and the second message based on the inference that the first message and the second message are related; decreasing an association of the first message and the second message based on the inference that the first message and the second message are not related.”  For this reason claim 30 is allowed. Claim(s) 31-38 depend on an allowed independent claim 30. 
The prior art does not disclose or fairly suggest: “the classification of the first message with the classification model of the second message to determine a distance between the classification of the first message and the classification model of the second message, inferring the first message is related to the second message based on the determined distance using a precision score, a recall score and an F1 score, wherein the precision score is a number of true positives of messages correctly labeled as belonging to the classification of the first message divided by a total number of messages labeled as belonging to the classification of the first message, wherein the recall score is the number of true positives divided by a total number of messages which actually belong to the classification of the first message, wherein the F1 score is a weighted harmonic mean of the precision score and the recall score; increasing an association of the first message and the second message based on the inference that the first message and the second message are related; decreasing an association of the first message and the second message based on the inference that the first message and the second message are not related.” For this reason claim 39 is allowed. 
Therefore, the examiner asserts that in light of the above and in consideration of all of the evidence at hand, the claims are allowable as the evidence presented does not disclose the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164          

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164